NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Retirement Income Fund Prospectus Supplement dated September 30 , 2009 to the Prospectus dated March 2, 2009 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective September 30, 2009, the primary benchmark for each of the above-referenced Funds has changed. As a result of this change, the information found on pages 12-14 of the Prospectus has been deleted in its entirety and restated as follows: After-tax returns are shown in the tables for Class A shares only and will vary for other classes. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Your actual after-tax return depends on your personal tax situation and may differ from what is shown here. After-tax returns are not relevant to investors in tax-deferred arrangements, such as individual retirement accounts, 401(k) plans or certain other employer-sponsored retirement plans. Destination 2010 Fund Average annual total returns 1 as of December 31, 2008: 1 Year Since inception (Aug. 30, 2007) Class A shares  Before Taxes 27.94% 20.05% Class A shares  After Taxes on 28.56% 20.78% Distributions Class A shares  After Taxes on 17.94% 17.17% Distributions and Sales of Shares Class C shares  Before Taxes 24.92% 17.10% Class R1 shares  Before Taxes 23.91% 16.88% Class R2 shares  Before Taxes 23.86% 16.72% Institutional Class shares  Before Taxes 23.32% 16.12% Institutional Service Class  Before Taxes 23.46% 16.37% Morningstar Lifetime 2010 Index 2  % 11.59 % 4 DJ Target 2010 Index 3 9.86% 7.90% 4 Destination 2015 Fund Average annual total returns 1 as of December 31, 2008: 1 Year Since inception (Aug. 30, 2007) Class A shares  Before Taxes 28.96% 20.95% Class A shares  After Taxes on 29.46% 21.54% Distributions Class A shares  After Taxes on 18.60% 17.86% Distributions and Sales of Shares Class C shares  Before Taxes 25.94% 17.93% Class R1 shares  Before Taxes 25.06% 17.82% Class R2 shares  Before Taxes 24.86% 17.62% Institutional Class shares  Before Taxes 24.44% 17.10% Institutional Service Class  Before Taxes 24.62% 17.32% Morningstar Lifetime 2015 Index 2 21.80
